Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cowhey, J.), rendered July 15, 1997, convicting him of *497burglary in the second degree, criminal contempt in the first degree, and criminal mischief in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court erred in convicting him of criminal mischief in the second degree is without merit. Although the defendant had an equitable interest in his wife’s share of the home (see, Domestic Relations Law § 236 [B] [1] [c]; O’Brien v O’Brien, 66 NY2d 576, 583, 586), his mother-in-law was also an owner of the premises and he possessed no interest in her share. Therefore, he damaged the property of another person in excess of $1,500 and his conviction must be upheld (see, Penal Law § 145.10).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Ritter, J. P., S. Miller, Friedmann and Florio, JJ., concur.